Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT is entered into as of July 18, 2017 by and
among JBG Smith Properties, a Maryland real estate investment trust (the
“Company”), and the holders listed on Schedule I hereto (each an “Initial
Holder” and, collectively, the “Initial Holders”).

 

RECITALS

 

WHEREAS, the Company and JBG SMITH Properties LP, a Delaware limited partnership
(the “Operating Partnership”), have concurrently engaged in certain combination
transactions as more fully set forth in that certain Master Transaction
Agreement dated as of October 31, 2016 by and among Vornado Realty Trust,
Vornado Realty L.P., JBG Properties Inc., JBG/Operating Partners, L.P., certain
affiliates of JBG Properties Inc., the Company and the Operating Partnership
(the “Combination Transactions” pursuant to which the Initial Holders have
concurrently received, in exchange for their (or certain related parties’)
respective interests in the entities participating in the Combination
Transactions common shares of beneficial interest of the Company, par value
$0.01 per share (the “Common Shares”); and

 

WHEREAS, as a condition to the Combination Transactions, the Company has agreed
to grant the Initial Holders and their permitted assignees and transferees the
registration rights set forth in Article II hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                                 Definitions.  The following terms,
as used herein, have the following meanings:

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person.  For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York, New York are authorized by law to
close.

 

--------------------------------------------------------------------------------


 

“Charter” means the Articles of Amendment and Restatement of the Company as
filed with the Secretary of State of the State of Maryland on July 17, 2017, as
the same may be amended, modified or restated from time to time.

 

“Combination Transactions” has the meaning set forth in the recitals hereof.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Shares” has the meaning set forth in the recitals hereof.

 

“Company” has the meaning set forth in the preamble hereof.

 

“End of Suspension Notice” has the meaning set forth in Section 2.9(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Holder” means (i) any Initial Holder who is the record or beneficial owner of
any Registrable Security or (ii) any assignee or transferee of such Initial
Holder (including assignments or transfers of Registrable Securities to such
assignees or transferees as a result of the foreclosure on any loans secured by
such Registrable Securities) (x) to the extent permitted under the Charter, and
(y) provided such assignee or transferee agrees in writing to be bound by all
the provisions hereof.

 

“Initial Holder” has the meaning set forth in the preamble hereof.

 

“Notice and Questionnaire” has the meaning set forth in Section 2.1(d).

 

“NYSE” means The New York Stock Exchange.

 

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Registrable Securities” means with respect to any Holder, Common Shares owned,
either of record or beneficially, by such Holder that were received by such
Holder or an Initial Holder in the Combination Transactions and any additional
Common Shares issued as a dividend or distribution on, in exchange for, or
otherwise in respect of, such shares (including as a result of combinations,
recapitalizations, mergers, consolidations, reorganizations or otherwise).

 

As to any particular Registrable Securities of a Holder, they shall cease to be
Registrable Securities in respect of such Holder at the earliest time as one of
the following shall have occurred:  (i) a registration statement (including a
Resale Shelf Registration Statement) covering such shares shall have become
effective and all such shares have been disposed of pursuant to such effective
registration statement or unless such shares were issued pursuant to an
effective registration statement, (ii) such shares have been publicly sold under
Rule 144, (iii) all such shares may be sold in one transaction pursuant to
Rule 144 or (iv) such shares have been otherwise transferred in a transaction
that constitutes a sale thereof under the Securities Act, the

 

2

--------------------------------------------------------------------------------


 

Company has delivered to the Holder’s transferee a new certificate or other
evidence of ownership for such shares not bearing the Securities Act restricted
stock legend and such shares subsequently may be resold or otherwise transferred
by such transferee without registration under the Securities Act.

 

“Registration Expenses” shall have the meaning set forth in Section 2.3.

 

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act pursuant to the terms
hereof.

 

“Suspension Notice” shall have the meaning set forth in Section 2.9(a).

 

ARTICLE II

 

REGISTRATION RIGHTS

 

Section 2.1.                                 Shelf Registration.

 

(a)                                 Subject to Section 2.9, the Company shall
use commercially reasonable efforts to prepare and file, on or before the first
Business Day that is sixty (60) days after the consummation date of the
Combination Transactions, a “shelf” registration statement with respect to the
resale of the Registrable Securities by the Holders thereof on an appropriate
form that complies in all material respects with applicable Commission rules for
an offering to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act (the “Resale Shelf Registration Statement”) and
permitting registration of such Registrable Securities for resale by such
Holders in accordance with the methods of distribution elected by the Holders
and set forth in the Resale Shelf Registration Statement and shall use
commercially reasonable efforts to cause such Resale Shelf Registration
Statement to become effective as promptly as practicable thereafter. Subject to
Sections 2.1(c) and 2.9, the Company shall keep such Resale Shelf Registration
Statement continuously effective for a period ending when all Common Shares
covered by the Resale Shelf Registration Statement are no longer Registrable
Securities.

 

(b)                                 [Intentionally Omitted].

 

(c)                                  Subsequent Filing.  The Company shall
prepare and file such additional registration statements as necessary every
three (3) years and use its commercially reasonable efforts to cause such
registration statements to become effective so that a Resale Shelf Registration
Statement remains continuously effective, subject to Section 2.9, with respect
to resales of Registrable Securities as and for the periods required under
Sections 2.1(a), as

 

3

--------------------------------------------------------------------------------


 

applicable (such subsequent registration statements to constitute a Resale Shelf
Registration Statement hereunder).

 

(d)                                 Notice and Questionnaire.  At the request of
the Company, each Holder shall deliver a duly completed and executed written
notice (each such notice, a “Notice and Questionnaire”) to the Company
(i) notifying the Company of such Holder’s desire to include Registrable
Securities held by it in a Resale Shelf Registration Statement, (ii) containing
all information about such Holder required to be included in such registration
statement in accordance with applicable law, including Item 507 of Regulation
S-K promulgated under the Securities Act, as amended from time to time, or any
similar successor rule thereto, and (iii) pursuant to which such Holder agrees
to be bound by the terms and conditions hereof. At the time a Resale Shelf
Registration Statement becomes effective, each Holder that has delivered a duly
completed and executed Notice and Questionnaire to the Company on or prior to
the date ten (10) Business Days prior to such time of effectiveness shall be
named as a selling securityholder in such Resale Shelf Registration Statement
and the related prospectus in such a manner as to permit such Holder to deliver
such prospectus to purchasers of Registrable Securities in accordance with
applicable law. If required by applicable law, subject to the terms and
conditions hereof, after effectiveness of the Resale Shelf Registration
Statement, the Company shall file a supplement to such prospectus or amendment
to the Resale Shelf Registration Statement not less than once a quarter as
necessary to name as selling securityholders therein any Holders that provide to
the Company a duly completed and executed Notice and Questionnaire and shall use
commercially reasonable efforts to cause any post-effective amendment to such
Resale Shelf Registration Statement filed for such purpose to be declared
effective by the Commission as promptly as reasonably practicable after the
filing thereof. Any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Resale Shelf
Registration Statement.

 

Section 2.2.                                 Registration Procedures; Filings;
Information.  Subject to Section 2.9 hereof, in connection with any Resale Shelf
Registration Statement under Section 2.1(a), the Company will use its
commercially reasonable efforts to effect the registration of the Registrable
Securities covered thereby in accordance with the intended method of disposition
thereof as quickly as practicable.  In connection with any Resale Shelf
Registration Statement:

 

(a)                                 At the request of the Selling Holder, the
Company will, prior to filing a Resale Shelf Registration Statement or
prospectus or any amendment or supplement thereto, furnish without charge to
each Selling Holder of the Registrable Securities covered by such registration
statement copies of such registration statement as proposed to be filed, and
thereafter furnish to such Selling Holder such number of conformed copies of
such registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein,
but excluding any documents to be incorporated by reference therein that are
publicly available on the Commission’s EDGAR system) the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as such Selling Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Selling
Holder.

 

4

--------------------------------------------------------------------------------


 

(b)                                 After the filing of a Resale Shelf
Registration Statement, the Company will promptly notify each Selling Holder of
Registrable Securities covered by such registration statement of any stop order
issued or threatened by the Commission and take all reasonable actions required
to prevent the entry of such stop order or to remove it if entered.

 

(c)                                  The parties hereto hereby acknowledge that,
generally, pursuant to Section 18 of the Securities Act, no state securities
laws requiring, or with respect to, registration or qualification of securities
or securities transactions will apply to a security that is a “covered security”
(as defined therein). “Covered securities,” for purposes of Section 18 of the
Securities Act, includes securities listed or authorized for listing on the NYSE
(or certain other national securities exchanges) and securities of the same
issuer that are equal in seniority or senior to such securities. In the event
that the Shares cease to constitute covered securities, subject to the
conditions set forth in this Agreement, the Company will use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities under
such other securities or “blue sky” laws of such jurisdictions in the United
States (where an exemption does not apply) as any Selling Holder reasonably (in
light of such Selling Holder’s intended plan of distribution) requests and
(ii) cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Selling Holder to
consummate the disposition of the Registrable Securities owned by such Selling
Holder; provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this paragraph (c), (B) subject itself to general taxation in
any such jurisdiction or (C) consent to general service of process in any such
jurisdiction.  The Company will promptly notify each Selling Holder of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
“blue sky” laws of any jurisdiction or the initiation of any proceeding for such
purpose.

 

(d)                                 The Company will immediately notify each
Selling Holder of such Registrable Securities, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the Company’s receipt of any notification of the suspension of the
qualification of any Registrable Securities covered by a Resale Shelf
Registration Statement for sale in any jurisdiction; or (ii) the occurrence of
an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and promptly make available to each Selling
Holder any such supplement or amendment.

 

(e)                                  The Company will use commercially
reasonable efforts to cause all Registrable Securities covered by such Resale
Shelf Registration Statement to be listed on each securities exchange on which
similar securities issued by the Company are then listed.

 

(f)                                   In addition to the Notice and
Questionnaire, the Company may require each Selling Holder of Registrable
Securities to promptly furnish in writing to the Company such information
regarding such selling Holder, the Registrable Securities held by it and the
intended

 

5

--------------------------------------------------------------------------------


 

method of distribution of the Registrable Securities as the Company may from
time to time reasonably request and such other information as may be legally
required in connection with such registration.  No Holder may include
Registrable Securities in any registration statement pursuant to this Agreement
unless and until such Holder has furnished to the Company such information. 
Each Holder further agrees to furnish as soon as reasonably practicable to the
Company all information required to be disclosed in order to make information
previously furnished to the Company by such Holder not misleading in light of
the circumstances in which they were made.

 

(g)                                  Each Selling Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Sections 2.2(b) or (d) or upon receipt of a Suspension Notice, such
Selling Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Selling Holder’s receipt of written notice from the Company that such
disposition may be made and, if applicable, copies of any supplemented or
amended prospectus contemplated by clause (ii) of Section 2.2(d) or, if
applicable, prepared under Section 2.9(a), and, if so directed by the Company,
such Selling Holder will deliver to the Company all copies, other than permanent
file copies then in such Selling Holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.  Each Selling Holder of Registrable Securities agrees that it will
immediately notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such Selling Holder to the Company in writing for
inclusion in such prospectus contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances in
which they were made.

 

Section 2.3.                                 Registration Expenses.  In
connection with any registration statement required to be filed hereunder, the
Company shall pay the following registration expenses incurred in connection
with the registration hereunder (the “Registration Expenses”), regardless
whether such registration statement is declared effective by the Commission: 
(i) all registration and filing fees, (ii) fees and expenses of compliance with
securities or “blue sky” laws (including reasonable fees and disbursements of
its counsel in connection with blue sky qualifications of the Registrable
Securities), (iii) printing expenses, (iv) internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (v) the fees and expenses incurred in connection
with the listing of the Registrable Securities, (vi) reasonable fees and
disbursements of counsel for the Company, (vii) all fees and disbursements of
the Company’s auditors, including in connection with the preparation of comfort
letters, and any transfer agent and registrar fees, and (viii) the reasonable
fees and expenses of any special experts retained by the Company in connection
with such registration. Registration Expenses shall not include any brokerage
and sales commission fees and disbursements of any counsel, accountants and
other advisors of any Holder, and any transfer taxes relating to the sale or
disposition of Common Shares by any Holder.

 

Section 2.4.                                 Indemnification by the Company. 
The Company agrees to indemnify and hold harmless each Selling Holder of
Registrable Securities, its officers, directors, agents, partners, members,
employees, managers, advisors, sub-advisors, attorneys, representatives and

 

6

--------------------------------------------------------------------------------


 

Affiliates, and each Person, if any, who controls such Selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against, as incurred, any and all losses, claims, damages, liabilities,
judgments and expenses (or actions in respect thereof) that arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, preliminary prospectus, prospectus, or
free writing prospectus relating to the Registrable Securities (in each case, as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto), or that arise out of or are based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages, liabilities, judgments or expenses arise out of or are based upon any
such untrue statement or omission or alleged untrue statement or omission
included in reliance upon and in conformity with information furnished in
writing to the Company by such Selling Holder or on such Selling Holder’s behalf
expressly for inclusion therein.

 

Section 2.5.                                 Indemnification by Holders of
Registrable Securities.  Each Selling Holder agrees, severally but not jointly
or jointly and severally, to indemnify and hold harmless the Company, its
officers, directors, agents, employees, attorneys, representatives and
Affiliates and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to such Selling
Holder, but only with respect to information relating to such Selling Holder
included in reliance upon and in conformity with information furnished in
writing by such Selling Holder or on such Selling Holder’s behalf expressly for
use in any registration statement, preliminary prospectus, prospectus or free
writing prospectus relating to the Registrable Securities, or any amendment or
supplement thereto.  In case any action or proceeding shall be brought against
the Company or its officers, directors or agents or any such controlling person,
in respect of which indemnity may be sought against such Selling Holder, such
Selling Holder shall have the rights and duties given to the Company, and the
Company or its officers, directors or agents or such controlling person shall
have the rights and duties given to such Selling Holder, by Section 2.6;
provided, however, that the total obligations of such Selling Holder under this
Agreement (including, but not limited to, obligations arising under Section 2.7
herein) will be limited to an amount equal to the net proceeds actually received
by such Selling Holder (after deducting any discounts and commissions) from the
disposition of Registrable Securities pursuant to such registration statement.

 

Section 2.6.                                 Conduct of Indemnification
Proceedings.  In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 2.4 or 2.5, such person (an “Indemnified Party”)
shall promptly notify the person against whom such indemnity may be sought (an
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Party to give such notice
will not relieve such Indemnifying Party of any obligations under this
Section 2, except to the extent such Indemnifying Party is materially prejudiced
by such failure.  In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to

 

7

--------------------------------------------------------------------------------


 

the retention of such counsel or (ii) representation of the Indemnified Party by
the counsel retained by the Indemnifying Party would be inappropriate due to
actual or potential differing interests between the Indemnified Party and the
Indemnified Party.  It is understood that the Indemnifying Party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred.  In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by (i) in the case of Persons
indemnified pursuant to Section 2.4 hereof, the Selling Holders which owned a
majority of the Registrable Securities sold under the applicable registration
statement and (ii) in the case of Persons indemnified pursuant to Section 2.5,
the Company.  The Indemnifying Party shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding without
any admission of liability by such Indemnified Party.

 

Section 2.7.                                 Contribution.  If the
indemnification provided for in Section 2.4 or 2.5 hereof is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party or insufficient
in respect of any losses, claims, damages, liabilities, judgments or expenses
that otherwise would have been covered by Section 2.4 or 2.5 hereof, then each
such Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages, liabilities, judgments or expenses in such
proportion as is appropriate to reflect the relative fault of the Company, on
the one hand, and of each Selling Holder, on the other hand, in connection with
such statements or omissions which resulted in such losses, claims, damages,
liabilities, judgments or expenses, as well as any other relevant equitable
considerations.  The relative fault of the Company on the one hand and of each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party.

 

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.7 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages, liabilities, judgments or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 2.7, no Selling
Holder shall be required to contribute any amount which in the aggregate

 

8

--------------------------------------------------------------------------------


 

exceeds the amount by which the net proceeds actually received by such Selling
Holder from the sale of its securities to the public exceeds the amount of any
damages which such Selling Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The Selling
Holder’s obligations to contribute pursuant to this Section 2.7, if any, are
several in proportion to the proceeds of the offering actually received by such
Selling Holder bears to the total proceeds of the offering received by all the
Selling Holders and not joint.

 

Section 2.8.                                 Rule 144.  The Company covenants
that it will (a) make and keep public information regarding the Company
available as those terms are defined in Rule 144, (b) file in a timely manner
any reports and documents required to be filed by it under the Securities Act
and the Exchange Act, (c) furnish to any Holder forthwith upon request (i) a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, and (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (d) take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable Holders to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144.

 

Section 2.9.                                 Suspension of Use of Registration
Statement.

 

(a)                                 Notwithstanding the provisions of
Section 2.1(a), the Company shall be permitted to postpone the filing of any
Resale Shelf Registration Statement, and from time to time to require Holders
not to sell under the Resale Shelf Registration Statement or to suspend the use
or effectiveness thereof, for such times as the Company reasonably may determine
is necessary and advisable (but in no event shall the Company be entitled to
exercise such right for more than an aggregate of 180 days in any rolling
12-month period commencing on the date of this Agreement, except as a result of
a refusal by the Commission to declare any post-effective amendment to the
Resale Shelf Registration Statement effective after the Company has used all
commercially reasonable efforts to cause the post-effective amendment to be
declared effective by the Commission, in which case, the Company must terminate
the black-out period immediately following the effective date of the
post-effective amendment), if any of the following events shall occur (each such
circumstance a “Suspension Event”): (i) a majority of the Board of Directors of
the Company determines in good faith that (A) the offer or sale of any
Registrable Securities would materially impede, delay or interfere with any
proposed financing, offer or sale of securities, acquisition, disposition,
corporate reorganization or other material transaction involving the Company or
any of its subsidiaries, (B) the sale of Registrable Securities pursuant to the
Resale Shelf Registration Statement would require disclosure of non-public
material information not otherwise required to be disclosed under applicable
law, or (C) (x) the Company has a bona fide business purpose for preserving the
confidentiality of a proposed transaction described in clause (A) above,
(y) disclosure of such proposed transaction would have a material adverse effect
on the Company or the Company’s ability to consummate such proposed transaction,
or (z) such proposed transaction renders the Company unable to comply with
Commission requirements, in each case under circumstances that would make it
impractical or inadvisable to cause the Resale Shelf Registration Statement (or
such filings) to

 

9

--------------------------------------------------------------------------------


 

become effective or to promptly amend or supplement a Resale Shelf Registration
Statement on a post-effective basis, as applicable; or (ii) a majority of the
Board of Directors of the Company determines in good faith that it is in the
Company’s best interest or it is required by law, rule or regulation to
supplement the Resale Shelf Registration Statement or file a post-effective
amendment to the Resale Shelf Registration Statement in order to ensure that the
prospectus included in the Resale Shelf Registration Statement (A) contains the
information required under Section 10(a)(3) of the Securities Act; (B) discloses
any facts or events arising after the effective date of a Resale Shelf
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (C) discloses any material information with
respect to the plan of distribution that was not disclosed in the Resale Shelf
Registration Statement or any material change to such information. Upon the
occurrence of any such suspension, the Company shall use its commercially
reasonable efforts to cause the Resale Shelf Registration Statement to become
effective or to promptly amend or supplement the Resale Shelf Registration
Statement on a post-effective basis or to take such action as is necessary to
permit resumed use of the Resale Shelf Registration Statement or filing thereof
as soon as possible.

 

The Company will provide written notice (a “Suspension Notice”) to the Holders,
if any, of the occurrence of any Suspension Event. If, as a result of a
Suspension Event, the Resale Shelf Registration Statement or related prospectus
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made (in the case of the
prospectus) not misleading, each Holder agrees that (i) it will immediately
discontinue offers and sales of the Registrable Securities under the Resale
Shelf Registration Statement until the Holder receives copies of a supplemental
or amended prospectus (which the Company agrees to promptly prepare) that
corrects the misstatement(s) or omission(s) referred to above and receives
notice that any post-effective amendment has become effective or unless
otherwise notified by the Company that it may resume such offers and sales, and
(ii) it will maintain the confidentiality of any information included in the
written notice delivered by the Company unless otherwise required by law or
subpoena. If so directed by the Company, each Holder will deliver to the Company
(at the expense of the Company) all copies of the prospectus covering the
Registrable Securities at the time of receipt of the Suspension Notice, other
than permanent file copies in the possession of such Holder’s counsel. The
Holders may recommence effecting sales of the Registrable Securities pursuant to
the Resale Shelf Registration Statement (or such filings) following receipt by
the Holders of any prospectus contemplated by clause (ii) of this
Section 2.9(a) and further written notice to such effect (an “End of Suspension
Notice”) from the Company, which End of Suspension Notice shall be given by the
Company to the Holders and to the Selling Holders’ counsel, if any, promptly
following the conclusion of any Suspension Event and its effect.

 

(b)                                 In connection with any Registration
Statement utilized by the Company to satisfy its obligations under this
Agreement, each Holder agrees to cooperate with the Company in connection with
the preparation of the Resale Shelf Registration Statement, and each Holder
agrees that it will (i) respond within ten (10) Business Days to any written
request by the Company to provide or verify information regarding the Holder or
the Holder’s Registrable Securities (including the proposed manner of sale) that
may be required to be included in such Resale Shelf Registration Statement and
related prospectus pursuant to the rules and regulations

 

10

--------------------------------------------------------------------------------


 

of the Commission, and (ii) provide in a timely manner information regarding the
proposed distribution by the Holder of the Registrable Securities and such other
information as may be requested by the Company from time to time in connection
with the preparation of and for inclusion in the Resale Shelf Registration
Statement and related prospectus.

 

(c)           If all reports required to be filed by the Company pursuant to the
Exchange Act have not been filed by the required date taking into account any
permissible extension, upon written notice thereof by the Company to the
Holders, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to any Registration Statement or to require the Company take
action with respect to the registration or sale of any Registrable Securities
pursuant to any Registration Statement shall be suspended until the date on
which the Company has filed such reports, and the Company shall use commercially
reasonable efforts, taking into account the circumstances of the Company at such
time, to file the required reports as promptly as commercially practicable, and
shall notify the Holders as promptly as practicable when such suspension is no
longer required.

 

Section 2.10.         Additional Shares.  The Company, at its option, may
register under a Shelf Registration Statement and any filings with any state
securities commissions filed pursuant to this Agreement, any number of unissued
Common Shares or any Common Shares owned by any other shareholder or
shareholders of the Company.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.1.           Remedies.  In addition to being entitled to exercise all
rights provided herein and granted by law, including recovery of damages, the
Holders shall be entitled to specific performance of the rights under this
Agreement.  The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.

 

Section 3.2.           Amendments and Waivers.  The provisions of this Agreement
may be amended or waived at any time only by the written agreement of the
Company and the Holders of a majority of the Registrable Securities; provided,
however, that the provisions of this Agreement may not be amended or waived
without the consent of each Holder of Registrable Securities adversely affected
by such amendment or waiver if such amendment or waiver adversely affects a
portion of the Registrable Securities but does not so adversely affect all of
the Registrable Securities; provided, further, that the provisions of the
preceding provision may not be amended or waived except in accordance with this
sentence. Any waiver, permit, consent or approval of any kind or character on
the part of any such Holder of any provision or condition of this Agreement must
be made in writing and shall be effective only to the extent specifically set
forth in writing. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Holder of Registrable Securities and the
Company.  No failure or delay by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon any breach thereof shall constitute waiver
of any such breach or any other covenant, duty, agreement or condition.

 

11

--------------------------------------------------------------------------------


 

Section 3.3.           Notices.  All notices and other communications in
connection with this Agreement shall be made in writing by hand delivery,
registered first-class mail, telecopier, or air courier guaranteeing overnight
delivery:

 

(1)           if to any Holder, initially to the address indicated in such
Holder’s Notice and Questionnaire or, if no Notice and Questionnaire has been
delivered, c/o 4445 Willard Avenue, Suite 400, Chevy Chase, Maryland 20815,
Attention: W. Matthew Kelly, or to such other address and to such other Persons
as any Holder may hereafter specify in writing; and

 

(2)           if to the Company, initially at 4445 Willard Avenue, Suite 400,
Chevy Chase, Maryland 20815, Attention:  Chief Executive Officer, or to such
other address as the Company may hereafter specify in writing.

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when receipt acknowledged, if
telecopied; and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.

 

Section 3.4.           Successors and Assigns; Assignment of Registration
Rights.  This Agreement shall inure to the benefit of and be binding upon the
successors, assigns and transferees of each of the parties.  Any Holder may
assign its rights under this Agreement without the consent of the Company in
connection with a transfer of such Holder’s Registrable Securities; provided,
that the Holder notifies the Company of such proposed transfer and assignment
and the transferee or assignee of such rights assumes in writing the obligations
of such Holder under this Agreement.

 

Section 3.5.           Counterparts.  This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Each party shall
become bound by this Agreement immediately upon affixing its signature hereto.

 

Section 3.6.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Maryland, without
giving effect to conflict of laws principles.

 

Section 3.7.           Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

Section 3.8.           Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Company with
respect to the Registrable Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

12

--------------------------------------------------------------------------------


 

Section 3.9.           Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

Section 3.10.         Termination.  The obligations of the parties hereunder
shall terminate with respect to a Holder when it no longer holds Registrable
Securities and with respect to the Company when there are no longer Registrable
Securities with respect to a Resale Shelf Registration Statement, except, in
each case, for any obligations under Sections 2.3, 2.4, 2.5, 2.6, 2.7 and
Article III.

 

Section 3.11.         Consent to Jurisdiction.

 

(a)           Each of the parties hereto hereby irrevocably submits to the
exclusive jurisdiction of the courts of the State of Maryland and to the
jurisdiction of the United States District Court for the State of Maryland, for
the purpose of any action (whether based on contract, tort or otherwise),
directly or indirectly, arising out of or relating to this Agreement or the
actions of the parties hereto in the negotiation, administration, performance
and enforcement thereof, and each of the parties hereto hereby irrevocably
agrees that all claims in respect to such action may be heard and determined
exclusively in any Maryland state or federal court.

 

(b)           Each of the parties hereto (i) irrevocably consents to the service
of the summons and complaint and any other process in any other action relating
to the transactions contemplated by this Agreement, on behalf of itself or its
property, by personal delivery of copies of such process to such party and
nothing in this Section 3.11 shall affect the right of any party to serve legal
process in any other manner permitted by law, (ii) consents to submit itself to
the personal jurisdiction of any United States federal court located in the
State of Maryland or any Maryland state court in the event any dispute arises
out of this Agreement or the transactions contemplated by this Agreement,
(iii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iv) agrees that it will not bring any action or proceeding relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than any United States federal court located in the State of Maryland or any
Maryland state court. Each of the Holders and the Company agrees that a final
judgment in any action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Section 3.12.         Waiver of Jury Trial.  The parties hereto (including any
Initial Holder and any subsequent Holder) irrevocably waive any right to trial
by jury.

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

JBG SMITH PROPERTIES

 

 

 

By:

/s/ Stephen Theriot

 

 

Name:

Stephen Theriot

 

 

Title:

Chief Financial Officer

 

 

 

 

 

W. Matthew Kelly

 

 

(as Attorney-in-Fact for the Initial Holders listed on Schedule I hereto)

 

 

 

 

By:

/s/ W. Matthew Kelly

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------